Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-169772 on Form S-3 of our report dated February 27, 2012, relating to the consolidated financial statements and financial statement schedule of Public Service Company of Colorado and subsidiaries appearing in this Annual Report on Form 10-K of Public Service Company of Colorado for the year ended December 31, 2011. /s/ DELOITTE & TOUCHE LLP Minneapolis, Minnesota February 27, 2012
